The opinion of the court was delivered by
Swayze, J.
This is a certiorari to remove the conviction of the prosecutor for neglect of duty and conduct subversive of the good order and discipline of the police force of Newark. The prosecutor was tried before the board of police commissioners upon charges made by the chief of police, was found guilty and dismissed from the force April 17th, 1903. The writ was allowed July 20th, 1904. We have not found it necessary to consider whether or not the conviction was justified by the case made before the police commissioners.
In our judgment, where a police officer is dismissed by the regularly constituted authorities of the city and claims that the dismissál is unwarranted, he should move with the utmost promptness in order to secure the intervention of the court. The proper discipline of the force and the proper administration of the affairs of the city requires that the right of the dismissed policeman tb be reinstated should be promptly determined.
*132In this case the prosecutor waited for more than a year. The fact that their positions had not been filled can malee no difference. They may not have been filled for the reason that the police commissioners thought it unnecessary to employ as many detective sergeants as before. In Taylor v. Bayonne, 28 Vroom 376, it was conceded that the prosecutor was entitled to a trial before the board of councilmen, but the court refused to grant'a mandamus because of the delay of the prosecutor in applying therefor. No sufficient excuse is given in this case for the failure of the prosecutor for fifteen months to apply for this writ, and in our judgment it should be dismissed.